Earl Warren: Mr. Hudson, you may proceed.
Thomas K. Hudson: I believe that I have about five minutes left and I'd like to hold that for rebuttal if I may.
Earl Warren: Yes. Oh, yes -- yes you may.
Thomas K. Hudson: Thank you, Your Honor.
Earl Warren: Certainly. Mr. Davis.
John F . Davis: Mr. Chief Justice, the Court please. In the original wire-tapping cases, Olmstead and Nardone, this Court was dealing with wire-tapping in the sense of an actual interference with the electrical circuit, either by means of attaching wires to that circuit or by means of induction. The question, here, is whether the same rules apply when an extension telephone is used. Here, the petitioner made a call from New York City to a certain station in Pueblo, Colorado. The call was completed just as was intended. It was received in Pueblo on the regularly installed instruments at the station which was called. And it was at that station that at the request of one of the parties to the conversation, the two police officers listened to the conversation. I think one thing is clear in this field of interception and that is, that the contents of a telephone message do not acquire a confidential status merely because the message is transmitted over the telephone. Either party to the conversation, for example, may disclose the contents of that conversation to a third party. And the holding of the Goldman case was that a third party could eavesdrop at the commencement of the conversation and as long as he didn't interfere with the actual means of transmission, he could disclose what he heard. It seems to me that it makes no sense to draw a distinction between the situation where, Mr. Sparks, in Colorado, can hold the telephone a few inches away from his ear so that someone can overhear what has been said and where he requests the officers to step into the next room and listen in on the regularly installed telephone instrument. But that is the question -- that is really the question which is before this Court. We urge that Congress was intending to protect the integrity of this particular means of communication. There is little or no legislative history relative to 605 which aids us in determining, specifically, what Congress intended. But we do know that they legislated with the Olmstead case in the background. We know that there had been before they legislated the extensive use of wire-tapping in the sense of surreptitious attaching of wiretaps in connection with the enforcement of the Prohibition Act. The Congress had outlawed the use of funds for enforcing prohibition. So it's in this climate that Congress passed this Act which forbids the interception and divulgence of telephone messages. And the specific question is, of course, is this an interception. This Court has never passed on it. The nearest the Court has come to passing on this particular question is the Goldman case which it -- its reasoning be applied here. We think it shows that there was no interception here. The lower -- the – the Courts of Appeals have had it before them on several occasions and they are split. The Second Circuit, and not quite so clearly, but probably the Court of Appeals of the District Court of Columbia Circuit, have both held that this is an interception when a person listens on an extension phone with the consent of one of the parties. The Sixth and the Seventh Circuit and some of the -- and some of the District Courts have held to the contrary and their view --
William J. Brennan, Jr.: And the rationale, would be, Mr. Davis --
John F . Davis: Pardon?
William J. Brennan, Jr.: What's the rationale in the Second and the District Circuit?
John F . Davis: They say that an interception is -- is in effect the eavesdropping on the -- on the conversation and that this is eavesdropping on the conversation. The Sixth Circuit, I think the reasoning and the plan of this case is -- is pretty clear which holds against the interception and they say that it is not an interception because the message begins at the place it was intended to begin perhaps and continues uninterruptedly to the place where it was supposed to be received and there someone listens and they say, "this is not an interception." The -- the communication is completed as intended. Our rational which -- rationale which we propose for the Court is that an interception was intended by Congress to be an interference with this method of communication and that there – there is in this case, no interference with the method of communication but rather the use of it as it was intended to be used.
Speaker: (Inaudible)
John F . Davis: That is right. The -- the message itself as we say is -- doesn't get a confidential status.
William J. Brennan, Jr.: Well, what -- what would be the case if listening in on the extension was not known to either of the parties for this telephone call?
John F . Davis: Well, on -- on the theory which I have proposed, if it were done on a regularly installed extension phone or on a party line, there would be no interference with the means of communication and this would, again, not be an interception. I think we have a stronger case here where there is consent by one of the parties. It has a -- it has a-- a better appearance but I do not think that we can argue that there was consent to -- to this listening.
Hugo L. Black: Suppose the extension here has not been put on by the telephone company but they're just put on by the detectives.
John F . Davis: Then I would say there was an interception.
Hugo L. Black: The same --
John F . Davis: Oh, yes, there would then be an interference with the telephone circuit.
Hugo L. Black: So that the difference you draw here this was a regular part of the installation put on by the company and you say they put this same wire, and set the same wire but it's not in (Inaudible)
John F . Davis: That is right. If they had put it on, it would have been –-
Hugo L. Black: Would have been --
John F . Davis: -- against the fact.
Hugo L. Black: (Voice Overlap)
John F . Davis: That's right. That would be what -- in the sense of Olmstead and Nardone -- is wire-tapping and you would need consent of both parties in order to -- in order to do it.
Felix Frankfurter: As I understand it, this is a telephone from one room and to what we call an extension.
John F . Davis: That's right.
Felix Frankfurter: Now, what do you call that if it's put on by someone else and is interference with the -- with the transmission system, why is that an interference if you installed a mechanical thing for future use, why is that an interference?
John F . Davis: If it is not put on in the -- in the regular cost of the telephone business --
Felix Frankfurter: Yes.
John F . Davis: -- if it was put on for the purpose of -- of hearing messages which comes -- which come over them -- over the system, then the -- in fact I may call as the integrity of the circuit.
Felix Frankfurter: Well, that's the -- I know. I understand, what that means, the integrity of the circuit but that is --
John F . Davis: It's broken.
Felix Frankfurter: -- not to solved whether this is an interference with integrity. Is this some -- I'm saying here is about electronics, is this – is -- is this -- was what was done here – what I suggest, if somebody else put this in for future availability, is that an interference, although it isn't used until the time comes, hardly an interference?
John F . Davis: Well, it isn't -- if it's not installed under authority of the -- of the telephone company of the -- of the utility that's involved, then it is the same as I -- I would think it would be the same as though one runs a wire into an electrical --
Felix Frankfurter: What I'm saying is, until it's used, it doesn't come within 605 --
John F . Davis: No, that is true. It doesn't -- that's right. There is no interception until -- until there is some agency which -- which --
Felix Frankfurter: I'm not --
John F . Davis: -- records in some way what goes over.
Felix Frankfurter: And at that time, the -- they enter -- and that time, if it comes within 605, it's because of the unauthorization of the hearing at that time.
John F . Davis: That is true. That is --
Felix Frankfurter: Now, what is the difference between the unauthorization of that hearing and the unauthorization of this hearing?
John F . Davis: I think it must relate back to -- to the method which is used to -- to accomplish --
Felix Frankfurter: That is not --
John F . Davis: -- the same.
Felix Frankfurter: -- what the Section says. Relating back is something I'm very suspicious of with the law usually.
John F . Davis: No, the Section says interception as such. And the question is, is there an -- I read interception as interference. And the question is, has there been in that -- that case any interference. And as -- as Mr. Hudson points out, we can't have interference from the sense of stopping -- stopping the message from going at -- entirely because the whole history of this -- they don't stop it. They -- they just tap off. They -- they take a little part of it which they hear.
William J. Brennan, Jr.: Well, suppose Mr. Davis, we use one of these devices that Mr. Hudson described for us that you may lay alongside as I understand with the telephone line without any attachment and in that way get the message that's going over the line. Would that be an interference?
John F . Davis: That would be the -- that would be the same -- that actually was what was done in Olmstead. It's -- it's by induction. It is taking the electrical energy out of the line rather than through a direct connection that is taken out by -- by induction. And that is the type of wire-tapping which was involved, I believe, in -- in the Olmstead cases found.
Felix Frankfurter: But that doesn't help us on 605. I mean, just – but the opposite case doesn't shed any light for our problem that would accept the use that you made it, that namely --
John F . Davis: That's right.
Felix Frankfurter: -- what light does it shed as to the evil they wanted to stop.
John F . Davis: As to what Congress was trying to do. The -- the situation of someone listening in on an -- an extension phone is so common today that the results of holding this to be an interception so that the divulgence would make for their own legality, would have far reaching effects, probably, much further than -- than Congress could have intended at the time they passed the statute. It's usual -- it's customary for businessmen, for government officials, not with any ulterior motive but merely in order to have two minds on a -- or maybe a stenographic transcript have a -- a record made of what has been said, to have a secretary listen on an extension telephone. And it isn't considered or -- or frequently at any rate it isn't ever mentioned. The parties don't feel that there should be any concern with it and it's never mentioned that the secretary is listening.
William J. Brennan, Jr.: How about listening in on a party line?
John F . Davis: You mean, is that why -- is that an interception?
William J. Brennan, Jr.: Yes.
John F . Davis: It's never been – I -- I don't know if there's any law. My -- I -- I suggest to Your Honor, that on the rationale which -- which I present, it is not interception.
William J. Brennan, Jr.: A lot of people go to jail and whoever.
John F . Davis: [Laughs] It is -- it's been done in rural areas, Your Honor.
Felix Frankfurter: Do you think that -- do you think it would make no difference if A calls or B between free businessmen, if you please, two lawyers. And A says to B, (inaudible) very confidential in communicating to you. I know your secretary has an extension and listening in, I ask you not to allow the listening on this particular communication. Do you think that would present the same case as the accepted cause of conduct between the – between principals and secretaries is now being --
John F . Davis: As far as the question of whether there is an interception within the meaning of Section 605, it would make no difference.
Felix Frankfurter: I'm just asking.
John F . Davis: Unless --
Felix Frankfurter: You mean you couldn't -- you couldn't --
John F . Davis: Unless a theory is adopted that there is a consent because of the wide use of -- extension telephones that when one makes a call from station A to station B, one impliedly consents --
Felix Frankfurter: So, is that an extravagant assumption in the custom of our day --
John F . Davis: Well, in --
Felix Frankfurter: -- in the practices of our day?
John F . Davis: I think it's not an official one. It's like relating back. I don't think that I actually --
Felix Frankfurter: Meaning --
John F . Davis: -- do consent to it. I mean I just don't think of it, that's all.
Felix Frankfurter: Well, lets it's taken for granted. I don't need to say it but it's something that's the common practice -- it -- it doesn't need for me to be called artificially an acceptance --
John F . Davis: (Voice Overlap)
Felix Frankfurter: -- between. And from acceptance to consent isn't a far stretch.
John F . Davis: Well, that -- that's possible but all I can say is that in my own mind, I don't think about it. I don't -- I don't think --
Felix Frankfurter: (Inaudible)
John F . Davis: -- it's all right. I just don't think about it. But if that were the basis for saying that that was not an interception, I mean an interception but it consented to interception, then, of course, there'd be no consent in your case where you'd said no and in that case, it would make a difference. But that is not the theory which I -- which I urged to Your Honors. I do not urge -- although there is in this case a -- an issue of consent. I said a minute ago that -- that we didn't rely on consent in this particular case. I should call to your attention the -- the testimony that the petitioner here said, “I do not care whether you're recording it” -- well it's his particular language was, "I'm going to kill you and I don't care if you're making a recording of this conversation.
Hugo L. Black: But today with your argument insofar, this meaning was in effect, I'm not sure that if -- I'm right. That you construe the act as wholly for the protection of the company and not for the protection of the person we're talking.
John F . Davis: No. Well, that isn't my intention.
Hugo L. Black: I had gathered that.
John F . Davis: No, no. It is not my intention that it's for the protection of the company. The old malicious mischief in interference with telephone conversation cases did have that basis, but here, the -- the object is to protect the privacy, if you please, of the parties to a telephone conversation insofar as the telephone system, as such, is involved in their relationships between each other but not to give them any additional protection because of the fact that they used the telephone. Let me be clear. If, A talks to B and someone overhears them lying under the couch or something like that surreptitiously, that is not protected in the ordinary case. Now, if A talks to B over a telephone and someone overhears in a similar way the fact that a telephone has been used, this is my argument, does not give any added protection, any added confidential nature to that conversation.
Hugo L. Black: Even though it goes over a wire.
John F . Davis: Even though it goes over a wire. There's no reason why one should get more protection because he talks over the telephone than he would if he talked face to face.
Earl Warren: Mr. Davis, in recent years, doesn't -- doesn't the law require when there's a recording on one end of the phone to -- to ring a little bell every few seconds?
John F . Davis: That's -- that's correct.
Earl Warren: And if that is true, isn't that a -- the recognition on the part of Congress that it didn't intend this Act to forbid such things?
John F . Davis: There is a provision in order of the Federal Communications Commission which we referred to at pages 16 and 17 of our brief, requiring what they call a -- they call it a beep -- they call a -- and anyway, there's a -- there is a beep. There is -- [Laughs] there is a sound signal which is required by the Federal -- order of Federal Communications Commission to be made when a recording device is connected to one end of a telephone system. And we refer in our brief to the Commission report in which they adopted this and the Federal Communications Commission in making this requirement, made no suggestion that this was based upon a question of -- of wire-tapping or that this was -- had anything to -- with Section 605. Instead, the question was the -- whether or not this was a -- a reasonable way to use the system, how to protect the system so that these devices could be properly used so the parties would know that they were being used and -- and that nature of thing. But no -- no suggestion that there's -- was any wire-tapping involved.
Earl Warren: So that in -- on the contrary, wouldn't it -- wouldn't it be a recognition at least on -- on the part of the Commission that -- that what we're talking about here is not considered wire-tapping under the statute?
John F . Davis: Oh. Well, I -- they -- they expressed no view one way or another. It might well -- I think that they would say that listening in -- if the listener in -- gave a -- a beep, it was certainly not wire-tapping because they authorized it with respect to a machine and so they would authorize it with respect to individuals if their presence were as disclosed. Whether you can draw any conclusion if their presence is not disclosed, I'm not sure. I -- I've cited that material and -- and its interesting reading but I feel that the Communications Commission just stayed away entirely from any -- from any judgment as to whether or not wire-tapping was involved when at one end of the -- of the line, some -- some monitoring of some kind was done.
Hugo L. Black: What do you say -- what kind of warning, just give us as to detail?
John F . Davis: [Laughs] A B-E-E-P. A beep that makes a little --
Hugo L. Black: How can you hear it?
John F . Davis: It goes -- it goes, buzz, buzz, buzz and the Communications Commission's artist require that the so-called beep, beeps or what you get where there's two-fifths per second in duration and be repeated eight times a minute or something like this so that when there is a listening device on the phone and you called somebody and sometimes one hears this on the radio where there's a recorded -- a -- something recorded over telephone lines, you'll hear periodically. It doesn't interfere with the -- with the conversations that you hear --
Hugo L. Black: (Inaudible)
John F . Davis: You'll hear – well -- it's quite distinctive. It sounds like a little --
Speaker: Well let's practice here.
John F . Davis: [Laughter] Something like -- it just someone (Inaudible)
Earl Warren: And that came into being after the statute.
John F . Davis: Oh yes, yes.
Earl Warren: (Inaudible)
Felix Frankfurter: Mr. Davis, may I ask whether this case satisfies the characterization of Judge Hand in Reitmeister, the Reitmeister that don't mean to accept that. I just want to know whether -- but it must be the -- the -- and if there must be the interjection of an independent receiving device between the lips of the sender and the ear of the receiver, to that is -- would this be interjection of an independent receiving device?
John F . Davis: I think in the sense that Judge Hand used it that it is.
Felix Frankfurter: I agree.
John F . Davis: I think he was dealing in that case with a situation like this.
Felix Frankfurter: Yes, I -- I just want to know.
John F . Davis: I think that's right.
Felix Frankfurter: (Inaudible)
John F . Davis: Now, there is dormant in this case and I think I will leave it to a discussion in the next case since there was a limited grant of certiorari in here but there is dormant in this case the problem of the interception if there was -- were an interception being performed by -- by state officers without any participation by federal officers. And in the event that it should be held that an interception was involved, then the judgment of the court below should still not be reversed if this question -- on this question of the state officers against federal officers, the Court accepts our view that the evidence may be received in evidence when only interception by state officers is involved.
Felix Frankfurter: Would the grant have to be modified or could we take it up within the grant.
John F . Davis: You can -- you can take it up in spite of the grant. It's interesting --
Felix Frankfurter: -- (Voice Overlap) can but --
John F . Davis: -- interestingly enough in the Olmstead case itself, there was a limited grant of certiorari. In that case, limited to the application of the Fourth Amendment and the Court decided in that case not only the Fourth Amendment question but also the questions raised by the dissenters as to whether it was a proper thing to do and this Court is certainly free to -- to decide in this case what it -- anything that if feels is -- is necessary to a -- to a conclusion to a determination of the case.
Speaker: Can I ask you one question before you sit down. I know you argue it but do you really place any reliance on your -- on its opposition that there was a consent by Rathbun. But I know it's --
John F . Davis: Well --
Speaker: -- atmospheric and so forth but do you think it's sound?
John F . Davis: Yes. I think that it sound, Your Honor. Maybe the reason that we don't put any more emphasis on it is because it's not an -- not a tremendously important question from the point of view of -- of maybe you'll feel that you have to decide it on that Your Honor. What are these things we feel we must bring before you and we think it's -- we think our position is right.
Speaker: In case of that ground, you don't want to miss it but you'd rather have a decision here that was in favor of.
John F . Davis: [Laughs]
Felix Frankfurter: Well, I was troubled about that. I'm troubled but seriously about that Mr. Davis, if the record and can we say that the record persuasively spells consent and then the Court will go beyond that.
John F . Davis: Well, that's a matter of choice, Your Honor. I mean --
Felix Frankfurter: Well, if this is here -- suppose that -- suppose if that -- if that's so, maybe desirable to resolve conflict among number of jurisdiction, maybe it isn't. That's all I want to know whether he's -- whether we can or should what we can do or should do. I want to know what is your -- what is your (inaudible) interpretation of what the record permits one to find on this subject of consent.
John F . Davis: Well --
Felix Frankfurter: Is it -- is has the lower court ruled against it so --
John F . Davis: No. The lower court didn't deal with it.
Felix Frankfurter: Didn't deal with it.
John F . Davis: I -- I think it's -- it's the simplest thing in the world that one -- that this Court will read these words which I have quoted at page 5 there's -- there's nothing more to it and if -- if it seems to this Court that this settles the question that this is consent, it's clear, and if it's --
Felix Frankfurter: Why didn't the lower court deal with it because they're like lawyers and judges like broader questions?
John F . Davis: Well, I -- I don't really know Your Honor. I don't -- I don't recollect how well it was -- how much it was pressed or whether it was pressed at all. It's in the record and it was before the Court but whether anyone pressed it, I don't know.
Earl Warren: To decide it on that ground wouldn't resolve any conflict, would it?
John F . Davis: No, it wouldn't – it -- it wouldn't -- well, it wouldn't really do much good to just decide -- it's cited that in this sort of a situation one consents and -- but it wouldn't -- it wouldn't decide really anything except this particular case.
Earl Warren: Exactly. Mr. Hudson.
Thomas K. Hudson: The Court -- Chief Justice --
Earl Warren: -- proceed.
Thomas K. Hudson: -- if the Court please. You know it's my conception that telephone conversations do have a confidential status as between the two individuals talking. We assume that A is talking to B, period. And A is not talking to B, C, D and E and if he is talking to C, D and E in addition to B, he's entitled to be advised. That doesn't make any particular difference what vehicle is used to connect the ears up. Now, we can use a play on words and we can have extension to wiretaps or what have you. They're all the same net result. Congress never passed an act that should be made a nullity by a play on words. They never passed an act that was supposed to become a nullity on one-billionth of a second. We have a principle involved here that the privacy of communication and we're entitled to have protected. If I cannot call anyone in these good United States and talk to them with freedom, then the complete foundation of communication is broken down.
Hugo L. Black: You better not call up any governmental (Inaudible)
Thomas K. Hudson: Well, I don't believe I'd be too disturbed about calling one but I think that the government office would violate 605.
Felix Frankfurter: I'd hope you'd say that it would do no harm to restrict some of the offices of some of the government officers.
Thomas K. Hudson: If Your Honor please, I couldn't say that they -- if there was a listening of that government office and I was not advised of it, and they attempt to divulge it, it would be a violation to Section 605 in my opinion.
Earl Warren: Well, Mr. Hudson, I have sat in offices almost as far as I am from you and couldn't avoid hearing the telephone conversation, not only one on this end of it but -- but the -- the instrument was so attuned that you just couldn't help hearing it in -- in much of the room.
Thomas K. Hudson: I've done the same thing Judge.
Earl Warren: Is that a --
Thomas K. Hudson: No, I don't think so. I don't think --
Earl Warren: If I should -- if I should be human enough to disclose that conversation, would I be in violation of the law?
Thomas K. Hudson: No, not at all, because you didn't do anything to intercept the call, Judge.
Earl Warren: No, I didn't, too.
Thomas K. Hudson: It's a -- I have -- had the same experience. You hear that one –- both voices all over the room.
Earl Warren: Yes.
Thomas K. Hudson: But that's one of those unavoidable things. But it is not an interception as is thought of in Section 605. As I have said, the word interception is an unfortunate thing. There might have been better words to be used but there has never been a case decided in these good United States that interpret interception following a dictionary and we've got a rule of law that is very, very long that says words should be given their normal meaning.
William J. Brennan, Jr.: I gather then that that's in your position would be, one make use of the telephone system itself to listen in on a conversation such as was done here.
Thomas K. Hudson: It very --
William J. Brennan, Jr.: That's what constitutes the interception.
Thomas K. Hudson: Yes, sir. It very well could be.
William J. Brennan, Jr.: It doesn't make any difference then whether it's one of these fancy mechanical devices or listening in on an extension or hopping in or anything else.
Thomas K. Hudson: Not at all. Just as long as you do not advice me that A, B and C are listening in also. I'm entitled to carry on my discussion between myself and you with perfect freedom and not have that privacy interfered with.
William J. Brennan, Jr.: And you've distinguished Goldman and on the ground that that was a detectaphone (Voice Overlap) --
Thomas K. Hudson: That was detectaphone hanging on the wall and is -- is entirely different. The Tenth Circuit judge wrote that and I forget who it was, it might have been Hogsman. He said that it would depend on the position of the extension, how it was installed. Well, it can't make any difference because you've got a billionth of a second in there and we never thought about that. My time is up. Thank you very much.